To compel respondent to vacate an order requiring plaintiff to file a more specific bill of particulars.
Granted in part January 16, 1891.
Held, (1) that a specification in a bill of particulars of an item of plaintiff’s demand as “two-thirds of whatever sum remained in defendant’s hands of the $412,250, received by him” on or about a given date, for certain bonds and stock after paying certain notes, describing them, but not giving their amount, is too uncertain and indefinite in the amount claimed, and should be amended or made more specific; and (2) that an order requiring a plaintiff to file an amended or specific bill of particulars under a common count declaration in assumpsit, showing how and by what right and when the plaintiff or his assignors became entitled to each item of plaintiff’s claim, as stated in his original bill of particulars, and how and when he acquired such right, calls for information not required to be given in a bill of particulars.